693 S.E.2d 658 (2010)
LIBERTARIAN PARTY, et al.
v.
STATE, et al.
No. 479A09.
Supreme Court of North Carolina.
February 26, 2010.
Kenneth A. Soo, Raleigh, for Libertarian Party of NC.
Robert M. Elliot, Winston-Salem, for American Civil Liberties.
Katherine Lewis Parker, for NC Green Party.
Alexander McC. Peters, Special Deputy Attorney General, for State Board of Elections.
Allison J. Riggs, Irving Joyner, Durham, Damon Circosta, for Southern Coalition for Social Justice, et al.
The following order has been entered on the motion filed on the 25th of February 2010 by NCICL for Extension of Time to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 26th of February 2010."
Amicus shall have up to and including the 8th day of March 2010 to file and serve his/her brief with this Court.